Mr. Chief Justice Clarity delivered the opinion of the court: This is a case in which claim is filed for necessary first aid, medical and surgical services, hospital service and nursing for claimant who as assistant engineer was in the employ of the Division of Highways since Nov. 10th, 1922. It appears that in 1928 he was resident engineer in charge of certain sections - under State Bond Issue Boute No. 89. It further appears that on Sept. 20th, 1928, claimant in the course of his employment while the blasting of stumps was being carried on and while about 600 feet away from the blasting a very large fragment was propelled through the air and struck claimant’s leg. It appears that his limb was broken in three places, the tibia was broken in three places with one piece moved clear away from the other pieces. The limb was badly bruised and lacerated. The limb was opened up and loose fragments replaced with a plate. The claimant was given first aid and it appears that one doctor had a charge of $950.00 and another $136.00, one nurse for $558.00 and another nurse for $654.00. The claim for hospital services were $1,259.00, also a claim for $192.00 for board and room for the nurse and for ambulance services the sum of $45.00, making a total claim for medical, nursing and hospital services of $3,794.00. The court is certainly impressed with the fact that everything was done for the claimant that could be done, but the court is of the opinion that while the defendant the State of Illinois is willing to do everything that a private corporation could do, yet we do not feel that any additional obligation should be placed upon the State of Illinois beyond that of a corporation of a private nature. • The evidence shows that claimant was receiving the sum of $210.00 per month which it appears he is still receiving. We believe the defendant has been very kind to the claimant in this respect and taking all the facts into consideration and measuring the situation from the Workmen’s Compensation Act, and the grievious injury to the claimant, the court recommends that claimant be allowed the sum of Four Thousand ($4,000.00) Dollars.